425 F.2d 269
Armand E. MULLEN, Plaintiff-Appellee,v.The TEXAS AND PACIFIC RAILWAY COMPANY, Defendant-Appellant.
No. 28006.
United States Court of Appeals, Fifth Circuit.
April 3, 1970.

J. Barnwell Phelps, New Orleans, La., for appellant.
Fritz H. Windhorst, Frederick P. Heisler, Kent A. Russell, New Orleans, La., for appellee.
Before GEWIN, GODBOLD and CLARK, Circuit Judges.
PER CURIAM:


1
Armand E. Mullen filed suit in the United States District Court for the Eastern District of Louisiana for injuries received while a passenger on The Texas and Pacific Railway.  The jury awarded Mullen $50,000 in damages and the railroad appeals contending: (1) Mullen failed to prove that his injuries were proximately caused by the negligence of the railroad.  (2) Mullen was guilty of contributory negligence.  (3) The trial court erred in failing to grant a judgment notwithstanding the verdict based on the testimony of the only independent eyewitness to the accident.  After careful consideration of the parties' contentions, as set forth in the briefs and advanced upon oral argument, and a perusal of the record, we are firmly convinced that this case presents a typical factual dispute as to the negligence of the railroad and the contributory negligence of Mullen.  These questions were properly presented to the jury and resolved against the railroad.  We find nothing in the record which would cause us to upset the jury's verdict.1


2
When the evidence in support of a jury's verdict is sufficient to sustain the verdict, and no error of law is disclosed, and an extended opinion would have no precedential value, the judgment should be affirmed in a brief opinion.


3
Affirmed.



1
 See Grey v. First National Bank in Dallas, 393 F.2d 371, 380-381 (5 Cir., 1968); Blount Brothers Corp. v. Reliance Insurance Co., 370 F.2d 733, 739 (5 Cir., 1967).  See also, United States v. United States Gypsum Co., 333 U.S. 364, 395, 68 S.Ct. 525, 92 L.Ed. 746 (1948)